GODCHAUX, J.
This suit ,as filed and tried without -objection, is to set aside the sale of two lots of ground, coupled with an action to partition among the parties hereto, four lots of ground consisting of the two aforesaid and of two additional lots, the titles of which aré not in dispute.
The jurisdiction on appeal must be determined by the value of the four lots to be partitioned. Although the record tends to show their value exceeds $2,000, whatever uncertainty there may be in this regard is removed by 'the affidavit and exhibit attached to appellant’s motion to dismiss as well as by an affidavit subsequently filed by appellant, for from these it appears beyond question that their value is in excess of $2,000. Thé appeal should be transferred under Act 56 of 1904.
It is, therefore, ordered and decreed that this appeal be transferred to the Supreme Court of the State of Louisiana upon the appellant or his attorney of record, making out and filing with the clerk of this court, on or *98before the 15th day of January, 1911, his affidavit that the appeal herein was not taken for the purpose of delay, and further upon said appellant lodging with the Clerk of the Supreme Court, on or before the 15th day of February, 1911, a full and complete transcript of this case, made and certified to in the manner and form required by the rules of the Supreme Court for transcripts taken directly to that court, together with a certified copy of this opinion and decree, and the affidavit 'herein referred tq, all costs incurred in this court to be taxed against the appellant.
December 19, 1910.
Appeal transferred.